DISMISS; and Opinion Filed October 9, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-11-01648-CV

  SIMONE HOTALING HOAG, IN HER CAPACITY AS TRUSTEE OF THE CARL L.
   HOAG, JR AND SIMONE HOTALING HOAG REVOCABLE TRUEST, Appellant
                                V.
                    LEGACY TEXAS BANK, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-05037-2009

                               MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans
                                  Opinion by Justice O’Neill
       Before this Court is appellant’s stipulation regarding judgments and dismissal of appeal.

Having reached a settlement agreement, the parties agree to dismiss this appeal. We grant

appellant’s motion and dismiss this appeal. TEX. R. APP. P. 43.2(f).




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE


111648F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

SIMONE HOTALING HOAG, IN HER                         On Appeal from the 380th Judicial District
CAPACITY AS TRUSTEE OF THE CARL                      Court, Collin County, Texas
L. HOAG, JR. AND SIMONE HOTALING                     Trial Court Cause No. 380-05037-2009.
HOAG REVOCABLE TRUST, Appellant                      Opinion delivered by Justice O’Neill,
                                                     Justices Lang-Miers and Evans participating.
No. 05-11-01648-CV         V.

LEGACY TEXAS BANK, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that each party shall bear their own cost of the appeal.


Judgment entered this 9th day of October, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              –2–